FlLED
, .C.
rN THE UNITED sTATES DISTRICT CoURT ASHEV"'LE N

FOR THE WESTERN DISTRICT OF N()RTH CAROLINA APR 09 2019

u.s. msch couRT
w. Dls'r. oF- N.c.

DOCKET NO. l:l9MJ-29
In the Matter of the Search of:

lN THE l\/IATTER OF THE SEARCH
OF A DELL LAPTOP CURRENTLY
LOCATED AT FBI CHARLOTTE,
7915 MICROSOFT WAY,
CHARLOTTE, NORTH CAROLINA
28273

 

ORDER PERMITTING REDACTED AFFI])AVIT

UPON MOTION of the United States of America, by and through R.
Andrew Murray, United States Attorney for the Western District of North
Carolina, for an order directing that the Search Warrant affidavit be redacted,

IT IS HEREBY ORDERED that the redacted affidavit is allowed and shall

replace the unredacted Version.

The Clerk is directed to certify copies of this Order to the United States

Attorney's Office.

9
This the j_ day of April, 2019.

W©?/

W. CARLETo’ METCALF
UNITED ST ES MAGISTRATE JUDGE
WESTERN D sTchT oF NoRTH CARoLrNA

 

